Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-15-00751-CV

                 IN THE INTEREST OF J.J.F.R., JR. and G.L.R., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-01451
                           Honorable John Gabriel, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, that portion of the trial court’s
September 1, 2015 Order concerning the division of the marital estate is REVERSED and we
REMAND the cause to the trial court for a new trial on the division of the marital estate. The
remainder of the order is AFFIRMED.

       Costs are assessed against the party that incurred them.

       SIGNED July 20, 2016.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice